DETAILED ACTION

Withdrawal of Allowability and Reopening of Prosecution
The examiner conducted an additional search, and in view of a new reference found during this additional search, the examiner has withdrawn the indication of allowability set forth in the office communication on 21 September 2021 and has set forth a new rejection.
The previously indicated allowability of the instant claims has been withdrawn in view of the newly discovered reference(s) to Mi et al. (Advanced Healthcare Materials, Vol. 6, 2017, Article 1700181, pages 1-10).  Rejections based on the newly cited reference(s) follow.
The examiner previously erred by not finding the above-mentioned reference earlier in prosecution. In view of the fact that this office action is being sent to correct a previous error made by the examiner, this office action is made NON-FINAL.
As such, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 4-5, 15, 18-22, and 25-32 are pending.
Claims 21-22 and 25-26 are withdrawn from consideration.
Claims 1, 4-5, 15, 18-20, and 27-32 are subject to substantive examination.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi et al. (Advanced Healthcare Materials, Vol. 6, 2017, Article 1700181, pages 1-10).
Mi et al. (hereafter referred to as Mi) is drawn to polypyrrole as a photothermal agent, as of Mi, page 1, title and abstract. Mi teaches the following as of page 2, right column, section 2.1, reproduced below.

    PNG
    media_image1.png
    582
    668
    media_image1.png
    Greyscale

As such, the composition described in the above-reproduced paragraph comprises polypyrrole and polyethyleneimine.
As to claim 1, the claim requires that the polypyrrole is the core and the polyethyleneimine is the shell. Mi teaches that the polyethyleneimine coats the polypyrrole, as of the above-reproduced paragraph, 4th and 5th lines. As such, the skilled artisan would have understood that the polypyrrole is the core and the polyethylenimine is the shell.
As to claim 1, the claim requires that there is a covalent bonding between polypyrrole and polyethyleneimine. Mi appears to be silent about the form of bond between polypyrrole and polyethyleneimine in the above-reproduced paragraph. 3, as of page 14, lines 7-17 and page 19 line 20 to page 20 line 6 of the instant specification. As such, the skilled artisan would have understood that the form of bonding in between the polypyrrole and the polyethyleneimine in the prior art is the same as the form of bonding between the polypyrrole and the polyethyleneimine in the instant application. As this bonding in the instant application appears to be covalent, the skilled artisan would have expected that the bonding in the prior art would have been covalent as well because the composition of the prior art was made in the same manner as the composition of the instant application. The discovery of a previously unappreciated property (e.g. covalent bonding between the polyethylene and polypyrrole) of a prior art composition (e.g. that of Mi), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I). This feature need not have been recognized at the time of the invention; see MPEP 2112(II). 
In the alternative as to claim 1, once a reference teaching a product that appears to be substantially identical to the claimed invention is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). In this case, the product of Mi appears to be substantially identical not only to the claimed invention in that the product of Mi is a nanoparticle having a polypyrrole core and a polyethyleneimine shell. The examiner has presented reasoning in support of the position that the bonding between the polypyrrole and the polyethyleneimine would have been expected to have been 
As to claim 4, Mi teaches a particle size of about 76.4 nm, as of the above-reproduced paragraph. This is within the claimed range.
As to claim 5, Mi teaches a weight ratio of 1:8, as of the above-reproduced paragraph.
As to claims 27 and 29, Mi teaches anticancer therapy, as of Mi, page 1, title and abstract. As such, these teachings are understood to be drawn to administering the composition of Mi to a subject who has cancer.
Note Regarding Reference Date: Mi was published on 8 May 2017. This is over a year earlier than the earliest effective filing date of the instant application of 14 March 2019.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 18-20, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (Advanced Healthcare Materials, Vol. 6, 2017, Article 1700181, pages 1-10) in view of West et al. (US 2002/0103517 A1).
Mi is drawn to polypyrrole-polyethyleneimine particles. See the rejection above over Mi by itself. Mi teaches use of said particles for photothermal anticancer therapy, as of Mi, page 1, title.
Mi does not teach a hydrogel with a polymer.
West et al. (hereafter referred to as West) is drawn to optically active nanoparticles for therapy and/or diagnosis, as of West, title and abstract. West teaches use of particles for photothermal use formed with a core of a dielectric or inert material such as silicon, coated with a material such as a highly conductive metal (e.g. gold), as of West, paragraph 0059. These are referred to as gold-silica nanoshells, and said nanoshells can be used to treat cancer by heating up the area near the cancer cell after application of infrared light, as of West, at least paragraph 0173. West teaches hydrogels to deliver the nanoshells, as of West, paragraphs 0033 and 0088.
West does not teach polypyrrole containing nanoparticles.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polypyrrole-polyethyleneimine particles of Mi in place of the gold nanoshell to be used in the composition and method of West. West is drawn to a composition comprising gold nanoshells in a hydrogel which are used for photothermal treatment of cancer. Mi is drawn to polypyrrole-polyethyleneimine particles which, like the gold nanoshells of West, can also be used for the photothermal treatment of cancer. As such, the skilled artisan would have been motivated to have substituted the 
In the alternative, the skilled artisan would have been motivated to have formed a hydrogel comprising both gold nanoshells, as of West and polypyrrole-polyethyleneimine nanoparticles, as of Mi, in order to have predictably provided photothermal treatment of cancer. Combining prior art elements (e.g. the polypyrrole-polyethyleneimine nanoparticles, as of Mi, and the gold nanoshells of West) according to known methods to yield predictable results (photothermal treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 15, the claim requires a complex having a core-shell structure and a polymer. The N-isopropyl-acrylamide-co-acrylamide hydrogel of paragraph 0088 of West is understood to read on the polymer. The particle of Mi comprising polypyrrole and polyethyleneimine is understood to read on the required complex.
As to claim 18, Mi teaches a particle size of about 76.4 nm, as of Mi, page 2, right column, section 2.1.
As to claim 19, West teaches N-isopropyl-acrylamide-co-acrylamide hydrogel in paragraph 0088 of West. This is understood to read on the required thermosensitive hydrogel. It is understood that this hydrogel is thermosensitive because West teaches 
As to claim 20, West teaches a polymeric binder such as polyalkylene glycol in paragraphs 0115 and 0117.
As to claims 30 and 32, Mi teaches anticancer therapy, as of Mi, page 1, title and abstract. As such, these teachings are understood to be drawn to administering the composition of Mi to a subject who has cancer.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (Advanced Healthcare Materials, Vol. 6, 2017, Article 1700181, pages 1-10) in view of Singh et al. (Nano Research, Vol. 9(8), 2016, pages 2327-2337).
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mi et al. (Advanced Healthcare Materials, Vol. 6, 2017, Article 1700181, pages 1-10) in view of West et al. (US 2002/0103517 A1), the combination further in view of Singh et al. (Nano Research, Vol. 9(8), 2016, pages 2327-2337).
Mi is drawn to polypyrrole-polyethyleneimine particles. See the rejection above over Mi by itself. Mi teaches use of said particles for photothermal therapy, as of Mi, page 1, title. West is drawn to delivery of particles used for photothermal treatment. See the rejection above over Mi in view of West.

Singh et al. (hereafter referred to as Singh) is drawn to photothermal ablation for treatment of a thrombus, as of Singh, page 2327, title and abstract. Singh teaches the following, as of Singh, page 2335, right column, conclusion section, relevant text reproduced below.

    PNG
    media_image2.png
    351
    558
    media_image2.png
    Greyscale

Singh does not teach a polypyrrole-polyethyleneimine particle.
It would have been prima facie obvious for one of ordinary skill in the art to have used the particle of Mi in a method of treating thrombosis, as of Singh. Singh teaches that fibrin thromboses can be lysed by photothermal therapy using a near infrared sensitive material and a near infrared laser, as of Singh, page 2335, right column, conclusion section. The polypyrrole-polyethyleneimine particle of Mi appears to be a 

Response to Arguments
Applicant’s arguments on 3 September and 21 December 2021 are moot in view of the withdrawal of the previously applied rejections and the examiner’s having set forth a new rejection over prior art not addressed in applicant’s prior arguments. As such, applicant’s arguments have not been addressed substantively in this office action.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612